Jan EADY, Plaintiff-Appellant,

                                                        v.

                                  Don SIEGELMAN, Defendant-Appellee.
                                                No. 00-13920

                                          Non-Argument Calendar.
                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Jan. 25, 2001.

Appeal from the United States District Court for the Northern District of Alabama.(No. 00-01065-CV-S-S),
C. Lynwood Smith, Jr.,

Before EDMONDSON, MARCUS and KRAVITCH, Circuit Judges.

        PER CURIAM:
        Section 36-22-16(a) of the Code of Alabama (1975) provides in part that "[s]heriffs of the several

counties in this state shall be compensated for their services by an annual salary payable in equal installments

out of the county treasury as the salaries of other county employees are paid." Jan Eady brought a class action

against several state and county officers in their official capacities on behalf of herself and the taxpayers of
Jefferson County, Alabama, seeking injunctive and declaratory relief, an accounting, and monetary damages

on the grounds that § 36-22-16(a) violates the Fourteenth Amendment of the United States Constitution. Eady
appeals the district court's dismissal of her claims.

         "We review the district court's order of dismissal de novo and will uphold a dismissal only if it

appears beyond doubt that the allegations in the complaint, when viewed in the light most favorable to the

plaintiff, do not state a claim upon which relief can be granted." Dillard v. Baldwin County Comm'rs, 225
F.3d 1271, 1275 (11th Cir.2000). Upon thorough review of the complaint, we agree with the district court

that Eady has not stated a claim upon which relief can be granted.1
        Eady alleges that § 36-22-16(a) is an unconstitutional taking of "property" from Jefferson County
taxpayers without due process of law, in violation of the Fourteenth Amendment to the United States

Constitution. Eady bases this claim on the theory that § 36-22-16(a) violates the Alabama Constitution by



    1
     We also agree with the district court that, to the extent Eady seeks retrospective monetary relief, her
claims are barred by the Eleventh Amendment. See Edelman v. Jordan, 415 U.S. 651, 663, 94 S. Ct. 1347,
39 L. Ed. 2d 662 (1974).
requiring counties to pay the salaries of county sheriffs.2 The district court correctly concluded that Eady's

allegations fail to state a viable claim for relief under the Fourteenth Amendment.
         Because Eady did not allege that § 36-22-16(a) violates a fundamental right or involves a suspect

classification, the district court correctly analyzed Eady's due process claim under rational basis scrutiny.3
The court found that § 36-22-16(a) survives rational basis scrutiny because it bears a rational relation to a

legitimate government interest. Specifically, the district court concluded that a statute requiring counties to
pay sheriffs' salaries is rational because sheriffs are elected in county-wide elections and because counties

are the direct beneficiaries of the services rendered by sheriffs. Because § 36-22-16(a) passes muster under

the rational basis test, the district court correctly concluded that Eady's complaint failed to state a claim for

which relief can be granted under the Fourteenth Amendment. We therefore affirm the district court's
dismissal of Eady's complaint.

        AFFIRMED.




    2
     The Alabama Constitution provides that county sheriffs are state officers. See Ala. Const. art. V, §
112 (1901). Eady's Fourteenth Amendment argument appears to presume that this provision entitles
Alabama residents in each county to the services of a sheriff who is compensated by the state.
    3
     Before it addressed Eady's due process claim, the district court properly found that Eady had no
claim based on the equal protection clause of the Fourteenth Amendment because she did not allege that §
36-22-16(a) had a disparate impact on her or the putative class members vis-á-vis other Alabama
residents.